DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  On line 1, applicant need to change “the ratio” to --- a ratio ---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 2, applicant need to change “the weight ratio” to --- a weight ratio ---.  On line 3, applicant need to change “the range” to --- a range ---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 4, applicant need to change “water and glycerol as well as” to --- water, glycerol and ---.  Appropriate correction is required.
Claims 10-12 are objected to because of the following informalities: In each of claims 10-12, on the first line, applicant need to insert --- stable --- between “storage” and “mixture”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 3, applicant need to change “active” to --- an active --- and insert --- consisting --- between “group” and “of”.  On line 4, applicant need to change “as well as” to --- and ---.  On line 6, applicant need to change “edible” to --- an edible ---.  On the last line, applicant need to change “the proviso” to --- a proviso ---.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  On line 3, applicant need to change “active” to --- an active ---.  On line 4, applicant need to change “as well as” to --- and ---.  On line 6, applicant need to change “feed” to --- a feed --- and insert --- consisting --- between “group” and “of”.  On line 8, applicant need to change “edible” to --- an edible ---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On the 3rd line from the bottom, applicant need to change “the proviso” to --- a proviso --- and change “the ratio” to --- a ratio ---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On the 3rd line from the bottom, applicant need to change ”the proviso” to --- a proviso --- and change “the ratio” to --- a ratio ---.  Appropriate correction is required.
Claims 13-14 are objected to because of the following informalities:  On the 1st line in each of claims 13 and 14, applicant need to delete “the” (located in front of “retention”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, instant claim 1 recites the broad recitation “R8 is C1-C6alkyl, phenyl, pyridyl”, and the claim also recites “such as preferably 2-pyridyl” which is the narrower statement of the range/limitation.  For another example, instant claim 2 recites the broad recitation “at least 1”, and the claim also recites “preferably at least 5, more preferably at least 10, most preferably at least 25”.  Instant claims 3, 6, 8 and 13-15 also have the same issue.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “water” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Water is not an edible oil.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 10 recites that the mixture of instant claim 3 is a premix consisting essentially of (b1) and (b2) respectively of (a1) and (a2).  It is very unclear what applicant is stating here.  Appropriate correction is required.  For the purpose of examining claim 10 on the merit, the Examiner assumed that applicant meant to state “[t]he storage mixture according to claim 4, wherein the mixture is a premix consisting essentially of (a1) and (a2).”

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 provides for the use of a rice hulls and/or rice bran, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 13 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "Use" in line 1.  There is insufficient antecedent basis for this limitation in the claim (claim 14 from which claim 15 depends recites “[a] method of improving . . .”).  Instant rejection can be overcome by changing “Use” to --- The method --- on line 1.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is to be noted that the foreign priority document EP 17207908.9 (filed on December 18, 2017) does not support instant storage stable mixture of claim 1 (which does not require a powderous formulation) or the storage stable mixture of claim 3 comprising the liquid formulation (b1) (having an edible solvent which can be water).  Thus, for at least those claims, the effective filing date is December 17, 2018 (not December 18, 2017).
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (WO 2018/149756 A1) in view of Iqbal et al (“Antioxidant properties and components of some commercially available varieties of rice bran in Pakistan”, Food Chemistry, vol.93 (2005), pg.265-272).
Brunner first teaches (lines 15-22) that 3-nitrooxy propanol (another name for instant 1,3-propanediol mononitrate) has been reported to be highly efficient in reducing the formation of methane in ruminants without affecting microbial fermentation which would be detrimental to the host animal.  Brunner, however, teaches that the 3-nitrooxypropaol has been found not to be effectively retained in standard carrier systems commonly used in the feed industry.  Thus, Brunner states (lines 24-27) that there is an ongoing need to develop a product form, which overcomes the above-mentioned storage problem and also can be easily admixed with other components commonly used in feed products for ruminants.  Then, in its claims 1 and 3, Brunner teaches the following:

    PNG
    media_image1.png
    502
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    680
    media_image2.png
    Greyscale

More specifically, in its working examples (see pg.9, lines 20-23), Brunner teaches a powder formulation consisting of 80 g of silica, 80g of 20 wt.% of 3-nitrooxypropanol solution in propyleneglycol (which gives 50 wt.% of silica, 10 wt.% of 3-nitrooxypropanol and 40 wt.% of propyleneglycol (instant edible oil of claim 8), as calculated by the Examiner).  Brunner furthermore teaches (claim 15) that its storage-stable powderous formulation is used in feed products to enhance the retention of the compound of formula (I).  
Thus, Brrunner teaches instant claims 1, 4 and 7 except for instant rice hulls or rice bran.  Iqbal et al teaches (see the last two lines on pg.265 and lines 1-16 of the left-hand column on pg.266) that rice bran has been recognized as an excellent source of vitamins and minerals and has traditionally been used primarily in animal foods.  Iqbal teaches that research has shown that rice bran contains plenty of naturally occurring antioxidant compounds and that such antioxidant compounds in rice bran have professed health benefits as well as their antioxidant characteristics for improving storage stability of foods.  Since Brunner’s storage-stable powderous formulation is to be used in feed products, and since rice bran is also primarily used in animal foods (as evidenced by Iqbal), it would have been obvious to one skilled in the art to add rice bran, which according to Iqbal has antioxidant characteristics for improving storage stability of (animal) foods, into Brunner’s storage-stable powderous formulation (that is to be used in feed products for ruminants) with a reasonable expectation of improving storage stability of the feed products for ruminants (since the rice bran has antioxidant properties, it should also improve storage stability of Brunner’s formulation containing the compound of formula (I)).  Thus, Brunner in view of Iqbal renders obvious instant claims 1, 4, 5 and 7-9.  
With respect to instant claim 3, as already mentioned above, in its working examples (see pg.9, lines 20-23), Brunner teaches a powder formulation consisting of 80 g of silica, 80g of 20 wt.% of 3-nitrooxypropanol solution in propyleneglycol (instant edible solvent of claim 3).  Therefore, Brunner teaches instant liquid formulation comprising instant compound of formula (I) and instant edible solvent (propylene glycol), and Brunner in view of Iqbal renders obvious the storage stable mixture of instant claim 3.  
With respect to instant claims 2, 6, 13 and 14, even though Brunner in view of Iqbal does not teach instant ratio of the rice bran to the compound of formula (I) (or to Brunner’s powderous formulation), since Brunner’s formulation and Iqbal’s rice bran are both geared to improve storage stability, it is the Examiner’s position that instant ratios would have been obvious to one skilled in the art because determining the optimum ratio for the rice bran to Brunner’s compound of formula (I) (or to Brunner’s powderous formulation) that gives the best storage stability would be within the scope of one of ordinary skill in the art.  Thus, Brunner in view of Iqbal renders obvious instant claims 2, 6, 13 and 14.  
With respect to instant claim 10, present specification (see [0120], [0111]-[0114] of US-PGPUB of present application) states that instant premix consists essentially of the powderous formulation and rice hulls and/or rice bran.  As shown above, Brunner’s claims 1 and 3 teach that the use of an edible solvent is optional (i.e., the edible solvent amount can be 0 wt.%) in its powderous formulation.  Thus, Brunner in view of Iqbal renders obvious instant premix of claim 10. 
With respect to instant claim 11, as already discussed above, Iqbal teaches that rice bran contains vitamins and minerals.  Thus, when mixing rice bran with Brunner’s powderous formulation, the mixture would inherently contain vitamins and minerals (instant active ingredient).  Thus, Brunner in view of Iqbal renders obvious instant claim 11. 
With respect to instant claim 15, Brunner teaches (pg.2, lines 23-25, pg.7, lines 35-37) that its powderous formulation is storage-stable and exhibits a retention of at least 80% of the compound of formula (I) and that the term ‘retention” refers to a retention of the compound of formula (I) over a storage time of 12 weeks.  Since rice bran has antioxidant properties, when Brunner’s powderous formulation is further mixed with rice bran, the retention of Brunner’s compound of formula (I) would be even higher.  Thus, Brunner in view of Iqbal renders obvious instant claim 15.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (WO 2018/149756 A1) in view of Iqbal et al (“Antioxidant properties and components of some commercially available varieties of rice bran in Pakistan”, Food Chemistry, vol.93 (2005), pg.265-272) as applied to claim 4 above, and further in view of Duval et al (US 2014/0147529 A1).
Brunner in view of Iqbal is discussed above.  As explained above, Brunner in view of Iqbal teaches instant active ingredient (vitamins and minerals) and edible oil (such as propylene glycol).  Although Brunner in view of Iqbal does not teach instant feed ingredient selected from roughage or concentrates, as evidenced by Duval et al (see [0065]), it is well known in the art that a feed product for ruminants (the ruminant diet) is usually composed of an easily degradable fraction (named concentrates) and a fiber-rich less readily degradable fraction (named roughage).  Since Brunner also teaches that its powderous formulation is to be used in a feed product for ruminants, it would have been obvious to one skilled in the art to have such feed product to contain a feed ingredient such as roughage or concentrates according to the well-known practice art with a reasonable expectation of success.  Thus, Brunner in view of Iqbal and further in view of Duval renders obvious instant claim 12.  
Claims 1, 2, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duval et al (US 2014/0147529 A1) in view of Iqbal et al (“Antioxidant properties and components of some commercially available varieties of rice bran in Pakistan”, Food Chemistry, vol.93 (2005), pg.265-272).
Duval teaches (claims 1 and 6) the use of a mixture of 3-nitrooxy propanol (another name for instant 1,3-propandiol mononitrate) and 1,3-bis-nitrooxypropane in animal feeding for reducing the formation of methane emanating from the digestive activities of ruminants.  Duval thus teaches ([0049]) a feed additive formulation (containing the mixture of 3-nitrooxy propanol and 1,3-bis-nitrooxypropane) and animal feed compositions containing such formulation.  Duval’s 3-nitrooxy propanol and 1,3-bis-nitrooxypropane both meet instant formula  (I) of claim 1.
Duval does not teach the use of instant rice hulls and/or rice bran.   Iqbal et al teaches (see the last two lines on pg.265 and lines 1-16 of the left-hand column on pg.266) that rice bran has been recognized as an excellent source of vitamins and minerals and has traditionally been used primarily in animal foods.  Iqbal teaches that research has shown that rice bran contains plenty of naturally occurring antioxidant compounds and that such antioxidant compounds in rice bran have professed health benefits as well as their antioxidant characteristics for improving storage stability of foods.  Since Duval’s feed additive formulation containing the mixture of 3-nitrooxy propanol and 1,3-bis-nitrooxypropane is to be used in feed products, and since rice bran is also primarily used in animal foods (as evidenced by Iqbal), it would have been obvious to one skilled in the art to add rice bran, which according to Iqbal has antioxidant characteristics for improving storage stability of (animal) foods, into Duval’s feed additive formulation (containing the mixture of 3- nitrooxy propanol and 1,3-bis-nitrooxypropane) that is to be used in feed products for ruminants with a reasonable expectation of improving storage stability of the feed products for ruminants (since the rice bran has antioxidant properties, it should also improve storage stability of Duval’s feed additive formulation containing the mixture of 3-nitrooxy propanol and 1,3-bis-nitrooxypropane).  Thus, Duval in view of Iqbal renders obvious instant claims 1 and 5.
As to the instant ratio for the rice bran to the mixture of 3-nitrooxy propanol and 1,3-bis-nitrooxypropane, even though Duval in view of Iqbal does not teach instant ratio of the rice bran to the compound of formula (I), since Iqbal’s rice bran is being used to improve storage stability, it is the Examiner’s position that instant ratio would have been obvious to one skilled in the art because determining the optimum ratio for the rice bran to Duval’s compounds (instant compound of formula (I)) that gives the best storage stability would be within the scope of one of ordinary skill in the art.  Also, since Duval in view of Iqbal teaches admixing instant compound of formula (I) with rice bran, it is the Examiner’s position the retention of Duval’s mixture of 3-nitrooxy propanol and 1,3-bis-nitrooxypropane after at least 4 weeks would inherently be at least 80% as recited in claim 15.   Thus, Duval in view of Iqbal renders obvious instant claim 2 and 13-15.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 21, 2022